ORDER

PER CURIAM.
Dale L. Wamsley appeals from a decree of dissolution judgment. Appellant argues the trial court erred regarding child custody arrangements, the child support award and division of property. We affirm.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).